Case: 12-10343          Date Filed: 09/24/2012   Page: 1 of 2

                                                                         [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10343
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 4:11-cr-00031-RH-WCS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                     Plaintiff-Appellee,

                                                  versus

JIMMY D. HOWARD,
a.k.a. JD,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (September 24, 2012)

Before WILSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10343    Date Filed: 09/24/2012   Page: 2 of 2

      Gwendolyn Spivey, appointed counsel for Jimmy D. Howard in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Howard’s conviction and

sentence are AFFIRMED.




                                         2